UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1719


VESTER KAY SCURLOCK-FERGUSON,

                  Plaintiff - Appellant,

          v.

CITY OF DURHAM,

                  Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:01-cv-01122-JAB)


Submitted:   March 30, 2010                   Decided:   June 7, 2010


Before SHEDD and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Vester Kay Scurlock-Ferguson, Appellant Pro Se.    Joel Miller
Craig, Henry W. Sappenfield, KENNON, CRAVER, BELO, CRAIG &
MCKEE, PLLC, Durham, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Vester Kay Scurlock-Ferguson sued her former employer,

the City of Durham (“City”), alleging that she was transferred

from her position in Human Resources to the Budget Department in

retaliation for her earlier filing of a charge with the Equal

Employment Opportunity Commission (“EEOC”).                           The district court

dismissed the action, finding that Scurlock-Ferguson’s transfer

to     a    different         department    was       not     an   actionable       adverse

employment         action.        We    affirmed       on    appeal.         See   Scurlock-

Ferguson v. City of Durham, No. 04-1483 (4th Cir. Nov. 17, 2005)

(unpublished).                Thereafter,    the       Supreme     Court      vacated    and

remanded to us in light of its then-recent opinion in Burlington

N. & S.R.R. Co. v. White, 548 U.S. 53 (2006).                          Thus, we remanded

to the district court in light of the Burlington opinion, which

altered         our    case    law     regarding      what    actions      constitute    an

adverse employment action in retaliation cases.                              See Scurlock-

Ferguson v. City of Durham, No. 04-1483 (4th Cir. Mar. 15, 2007)

(unpublished).

                  On remand, the district court applied the Burlington

opinion and found Scurlock-Ferguson still failed to establish

that        her       transfer        was   an       adverse       employment       action.

Alternatively, the court found that even if the transfer was

considered an adverse employment action, and therefore allowed

her        to     establish       a     prima        facie     case     of     retaliation

                                                 2
discrimination, the City provided legitimate, non-discriminatory

reasons for the transfer, which Scurlock-Ferguson failed to show

were pretextual or otherwise carried an indicia of actionable

discrimination.       Thus,      the   court   concluded    that      Scurlock-

Furguson failed to establish a claim, granted summary judgment

to the City, and dismissed the action.          Our review of the record

and the district court’s opinion reveals no reversible error.

Thus,   we   affirm   on   the    reasoning    of   the    district    court’s

opinion, which accepted the magistrate judge’s recommendation on

the matter.     See Scurlock-Ferguson v. City of Durham, No. 1:01-

cv-01122-JAB (M.D.N.C. May 19, 2009).

             We dispense with oral argument as the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       3